              Case 4:17-cv-05928-YGR Document 175 Filed 02/17/21 Page 1 of 2




 1                              IN THE UNITED STATES DISTRICT COURT
 2                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                         OAKLAND DIVISION
 4
     CELLSPIN SOFT, INC.,
 5
                                                      ORDER REGARDING DEFENDANTS’ MOTION FOR
                        Plaintiff,
 6                                                    SUMMARY JUDGMENT
     v.
 7
     FITBIT, INC.,                                    Case No. 17-cv-05928-YGR
 8
                        Defendant.                    Dkt. No. 148
 9
     v.
10
     MOOV, INC.,                                      Case No. 17-cv-05929-YGR
11
                                                      Dkt. No. 130
                        Defendant.
12
     v.
13
     NIKE, INC.,                                      Case No. 17-cv-05931-YGR
14
                                                      Dkt. No. 128
                        Defendant.
15
     v.
16
     UNDER ARMOUR, INC.,                              Case No. 17-cv-05932-YGR
17
                                                      Dkt. No. 110
                        Defendant.
18
     v.
19
     FOSSIL GROUP, INC., ET AL.,                      Case No. 17-cv-05933-YGR
20
                                                      Dkt. No. 193
                        Defendants.
21
     v.
22
                                                      Case No. 17-cv-05934-YGR
     GARMIN INTERNATIONAL, INC., ET AL.,
23                                                    Dkt. No. 130
                        Defendants.
24

25
     v.
26                                                    Case No. 17-cv-05936-YGR
     NIKON AMERICAS, INC., ET AL.,
                                                      Dkt. No. 135
27
                        Defendants.
28
                                                  1
               Case 4:17-cv-05928-YGR Document 175 Filed 02/17/21 Page 2 of 2




 1          On February 17, 2021, the Court held a hearing regarding Defendants’ motion for summary
 2    judgment of patent invalidity under 35 U.S.C. § 101. (See Case No. 17-cv-5933, Dkt. No. 193.) As
 3    explained at the hearing, Plaintiff proposes a number of inventive concepts based on the combination of
 4    elements that are otherwise individually addressed. (E.g., Dkt. No. 206-1 # 16-20.) Under Federal
 5    Circuit precedent, the relevant inquiry is whether these elements are individually “well-understood,
 6    routine, or conventional” and whether considering those elements as an ordered combination “add[s]
 7    nothing . . . that is not already present when the [elements] are considered separately.” Chamberlain
 8    Grp., Inc. v. Techtronic Indus. Co., 935 F.3d 1341, 1348 (Fed. Cir. 2019) (quoting Mayo Collaborative
 9    Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 73 (2012)).
10          Accordingly, and as stated at the hearing, Plaintiff is ORDERED to submit additional briefing that
11    identifies each combination (i.e., the inventive concept based on the combination of inventive concepts
12    that Plaintiff asserts individually) and what the combination “adds” to the analysis beyond consideration
13    of the individual concepts. The Court will order additional briefing to address the substance of the
14    allegations if necessary. Failure to identify additional inventiveness based on the combination will be
15    deemed acquiescence that the conventionality of that combination depends on the conventionality of the
16    constituent concepts. Plaintiff shall file the supplement briefing no later than February 24, 2021.
17

18          IT IS SO ORDERED.
19   Dated: February 17, 2021
20                                                   ______________________________________
                                                           YVONNE GONZALEZ ROGERS
21                                                   UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28
                                                           2
